



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Valentine, 2014 ONCA 147

DATE: 20140226

DOCKET: C54329

Rosenberg, Rouleau and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Clinton Valentine

Appellant

Najma Jamaldin and Paul Genua, for the appellant

Cindy Afonso, for the respondent

Heard:  October 28, 2013

On appeal from the conviction entered on July 5, 2011 by
    Justice Charles D. Anderson of the Ontario Court of Justice, sitting without a
    jury.

Epstein J.A.:

INTRODUCTION

[1]

The appellant appeals from his conviction of possession of marihuana for
    the purpose of trafficking. His conviction turned on the trial judges ruling
    that the circumstances under which the marihuana was discovered were
Charter
-compliant.

[2]

The charge arose out of an encounter between the appellant and the
    police after the appellant was stopped for speeding while driving along Highway
    401.  In the course of this interaction, the police searched the car the
    appellant was driving and discovered a large quantity of marihuana in the trunk.

[3]

The appellant brought an application seeking to exclude the contraband
    from the evidence at trial on the basis that it was obtained in circumstances
    in which his s. 8
Charter
rights had been violated. The trial judge
    dismissed the application.  The evidence was admitted and formed the basis for
    the conviction.

[4]

The appellant raises two main issues on appeal.  The first is whether
    the trial judge erred in holding that the appellants rights under s. 8 were
    not infringed.  The second issue is whether the trial judge erred in holding that
    even if the appellants
Charter
rights were infringed, the admission
    of the evidence would not bring the administration of justice into disrepute
    under s. 24(2).

[5]

In my view, the marihuana was discovered in circumstances in which the appellants
Charter
rights were not infringed.  I would therefore dismiss the
    appeal.

[6]

I find it unnecessary to consider the trial judges s. 24(2) analysis.

FACTS

[7]

On October 25, 2008, at about 10:20 p.m., Constable Dowling was
    conducting radar enforcement on Highway 401 when he observed a car that appeared
    to be speeding.  The officer activated his radar and registered a speed of 128
    kilometres per hour.  He stopped the car for speeding.

[8]

The appellant was alone in the car.  Constable Dowling testified that in
    the course of obtaining the appellants licence, registration and insurance,
    the appellant appeared to be inordinately nervous.

[9]

With the appellants documentation in hand, Constable Dowling returned
    to his cruiser and performed what is known as a CPIC check.  This check
    disclosed that the appellant was on bail for charges including assault and
    uttering threats and that his bail conditions prohibited him from being outside
    of his Toronto residence between 10 p.m. and 5 a.m.  The check also indicated
    that the appellant had been flagged for violence and as an escape risk.  When
    examining the appellants documentation, Constable Dowling became aware that
    the appellant was driving a rental car.

[10]

Based
    on the appellants conduct and the information obtained from the CPIC check, Constable
    Dowling called for police back-up.  Constable Nassar responded to the call. 
    Constable Dowling explained to Constable Nassar that, in his view, there were
    grounds to arrest the appellant for breach of recognizance.

[11]

The
    two officers approached the appellant, who was still in the car, and noticed
    that he had the vehicle in reverse.  Upon being told that he was under arrest
    for breach of his bail conditions, the appellant became uncooperative and
    refused to get out of the car.  The police therefore physically removed the
    appellant from the car and arrested him for breach of recognizance. In the
    course of the frisk search incident to arrest on this charge, Constable Dowling
    found a cell phone.  The appellant was placed in the back of the police
    cruiser.

[12]

Constable
    Dowling testified that at that point he had not decided whether to take the
    appellant to the station or release him.  The possibility of release gave rise
    to a concern about officer safety.  Given what he had learned about the
    appellant's criminal antecedents and in the light of the appellants conduct
    since being stopped for speeding, Constable Dowling was worried that if there
    were weapons in the car in the area accessible to the driver, he and Constable
    Nassar would be at risk if they released the appellant.  Constable Dowling
    testified that based on this concern, he decided to perform a safety search of
    the area of the car around the drivers seat.

[13]

Constable
    Dowling testified that when he put his head into the car to start the search, he
    noticed the strong smell of raw marihuana.  He also saw a second cell phone and
    then discovered a large amount of cash in a jacket that was lying across the
    passenger seat in the front.

[14]

The
    officer testified that in these circumstances, he believed that the appellant
    was in possession of marihuana.  He returned to the police cruiser and arrested
    the appellant for possession.

[15]

Constable
    Dowling returned to the car the appellant had been driving and conducted a
    search incident to the appellants arrest on the marihuana charge.  When the
    officer opened the trunk in the course of this search, he discovered, among
    other items, a large partially-open duffle bag containing nine vacuum-sealed
    cylinders that held 18.1 pounds of marihuana.  The officer could smell marihuana
    coming from them.  Constable Dowling also noted that the duffle bag that was
    carrying the marihuana gave off a heavy smell of the drug.

[16]

The
    officer then charged the appellant with possession of marihuana for the purpose
    of trafficking and took him to the police station to be held for a bail
    hearing.  The car the appellant had been driving was towed to the station for
    processing.

[17]

Constable
    Nassar testified that at the station he got into the car for the first time. 
    He immediately noticed an extremely strong smell of raw marihuana.

[18]

Constable
    Stefura, an officer with the Drug Enforcement Unit in Kingston, went to the detachment
    to assist Constables Dowling and Nassar. Constable Stefura testified that upon
    entering the garage area, he smelled a strong odour of raw marihuana coming
    from the car.

[19]

At
    trial, the appellant brought a
Charter
application contesting the
    validity of the search of his car.  It was agreed that this
Charter
application
    would be blended with the trial proper.

[20]

On
    that application, the appellants evidence was primarily directed toward
    challenging the foundation of Constable Dowlings search of the trunk - the
    appellant attempted to show that Constable Dowling could not have smelled marihuana
    when he conducted the safety search of the front of the car.

[21]

The
    appellant testified that, in the course of a trip to Montreal for business, he
    agreed to drive a load of marihuana to Toronto.  He took steps to protect the
    discovery of the marihuana en route. To mask the smell, he ensured that the
    drugs were vacuum-sealed in plastic and placed in a water-resistant duffle bag. 
    During the drive to Toronto the appellant periodically opened the car window to
    let air circulate and to conduct smell tests to ensure that the marihuana in
    the trunk was not giving off any noticeable odour.

[22]

The
    appellant called Dr. Doty to give expert testimony in support of the defence
    position that Constable Dowling could not in fact smell marihuana when he
    conducted the safety search.  On consent, Dr. Doty was allowed to give his
    opinion about the olfactory ability of humans, the odour containment properties
    of packaging and the smell characteristics of raw marihuana.   Dr. Doty testified
    that the nature of the packaging of the marihuana in question was such that a
    person would not be able to smell the drugs.  Dr. Doty also testified that 19 months
    after the arrest, he went to the facility where the drugs were stored and conducted
    his own smell test.  He said that he could detect only a mild odour of raw marihuana
    and that in his opinion, the smell of the drugs at the time of the arrest would
    not have been materially stronger. Finally, Dr. Doty used a product called
    mugwort in an attempt to replicate the conditions present when Constable
    Dowling conducted the search of the car.  He testified that in his opinion, this
    simulation demonstrated that the officers evidence that they could smell raw marihuana
    in the car was simply not credible.

THE TRIAL JUDGES REASONS ON THE
CHARTER
APPLICATION

[23]

The
    trial judge, following the direction of the Supreme Court in
R. v. Nolet
,
    2010 SCC 24, [2010] 1 S.C.R. 851, at para. 4, proceeded through the
    interactions between the appellant and the police to determine whether, as the
    situation developed, the officers stayed within their authority, having regard
    to the information lawfully obtained at each stage of their inquiry.

[24]

The
    trial judge found that Constable Dowling had the authority to stop the
    appellant under both the common law and under the
Highway Traffic Act
,
    R.S.O. 1990, c. H.8, to obtain relevant documents, including the appellants
    drivers licence, and to perform the computer search.

[25]

The
    trial judge found that based on the evidence obtained from the computer search,
    Constable Dowling had both subjective and objective reasonable grounds for
    arresting the appellant for breach of his recognizance.

[26]

The
    trial judge ruled that Constable Dowling was entitled to search the area of the
    car proximate to the drivers seat as a search incident to the appellants
    arrest on the breach charge.  This ruling was based on the trial judges acceptance
    of Constable Dowlings testimony that he was considering releasing the
    appellant and that he was concerned that if he did so, his and Constable
    Nassars safety could be in jeopardy if there were weapons in the area of the car
    around the drivers seat.

[27]

Although
    the appellant argued that there was no intervening arrest for simple possession
    of marihuana following Constable Dowlings search of the front area of the car,
    the trial judge accepted the officers evidence and held otherwise.

[28]

The
    trial judge also found that Constable Dowling had grounds to make that arrest. 
    This finding was based primarily on his acceptance of the officers testimony
    that in the course of the search of the car he smelled raw marihuana and
    discovered another cell phone and a large amount of cash.

[29]

The
    trial judge concluded that the search of the entire car incident to the
    possession charge was a valid search.  This search led to the discovery of the
    large quantity of marihuana in the trunk and the appellants arrest for possession
    for the purpose of trafficking.

[30]

Based
    on his progressive analysis of the
interaction between the police
    and the appellant, the trial judge concluded that, as the situation developed,
    the police stayed within their authority.  He therefore held that
the
    drugs were discovered in a
Charter
-compliant manner.

[31]

Notwithstanding
    that the trial judge found there to be no
Charter
breach, he proceeded
    with a s. 24(2) analysis and concluded that even if there were a violation of
    s. 8, he would not have excluded the evidence under s. 24(2) of the
Charter
.

[32]

The
    testimony of the police officers and the physical evidence of the drugs that
    were seized from the car, were sufficient to satisfy the trial judge that the
    Crown had proven the appellants guilt of the offence of possession of
    marihuana for the purpose of trafficking, beyond a reasonable doubt.

ISSUES

[33]

As
    noted above, the issues the appellant raises on appeal concern whether the
    marihuana was discovered in circumstances in which the appellants
Charter
rights were breached and, if so, whether the evidence was nonetheless
    admissible.

ANALYSIS

(1)

Were the Appellants
Charter
Rights Breached?

The Arrest for Breach of Recognizance

[34]

The
    Crown relies on s. 495(1) of the
Criminal Code
that allows a peace
    officer to arrest without a warrant a person  who, on reasonable grounds, he
    believes has committed  an indictable offence.  The reasonable and probable
    grounds test has both subjective and objective elements.  It is not enough for
    the officer to believe there existed reasonable and probable grounds to arrest;
    those grounds must also be justifiable from an objective point of view:
R.
    v. Storrey
, [1990] 1 S.C.R. 241, at p. 250.

[35]

The
    appellant challenges the trial judges conclusion that the police had
    reasonable and probable grounds to arrest him for the offence of breach of his
    recognizance on the basis that the trial judge ignored relevant material evidence
    regarding his curfew obligations. While the appellants bail terms included a
    curfew between the hours of 10 p.m. and 5 a.m., there was an employment
    exception.  And Constable Dowling knew it.

[36]

In
    the course of the CPIC check, Constable Dowling was advised that the appellant
    was allowed to be out of his home during his curfew hours for the purpose of
    employment.  Furthermore, the appellant testified that he informed the officer that
    he had a letter from his employer giving him permission to be outside of his
    home at that time. The appellant argues that in the light of this information,
    the trial judge erred in finding that Constable Dowling had reasonable and
    probable grounds to arrest him for breach of his recognizance.

[37]

I
    would not give effect to this argument.

[38]

Subjectively,
    the officer was aware of the facial breach. The CPIC check disclosed that the
    appellant was on bail for serious crimes and that his conditions of release
    included a curfew - he was not permitted outside of his home between the hours
    of 10 p.m. and 5 a.m.  The appellant was stopped for speeding at 10:20 p.m.  The
    appellant was out past his curfew.

[39]

It
    is true that there was an employment exception and the evidence demonstrates
    that Constable Dowling became aware of it, at least through his exchange with
    CPIC.  However, on its own, the officers knowing about the employment
    exception does not necessarily lead to the conclusion that his belief that the
    appellant was in breach of his recognizance was unreasonable.   Determining
    whether the employment exception operated at that particular time and in those
    particular circumstances depended on obtaining additional information about the
    circumstances in which the appellant was driving along Highway 401 late at
    night and then assessing the validity of that information.

[40]

Constable
    Dowling had evidence of a clear facial breach. He only had the appellants
    assurance that the exception to the curfew was in play.  It was late at night. 
    The appellant had serious criminal antecedents, was on bail for serious
    offences and was exhibiting threatening behaviour. In my view in these
    circumstances the officer is not required to investigate and try to rule out
    all possible explanations for the appellants being out past his curfew before
    making an arrest.

[41]

The
    evidence indicated that the officer believed reasonable and probable grounds existed
    to arrest the appellant for breach of recognizance and that those grounds were
    justifiable from an objective point of view.  I see no reason to interfere with
    the trial judges conclusion on this point.

The Search of the Front of the Car
    Incident to the Arrest for Breach of Recognizance

[42]

This
    takes me to the next step in the interaction between the appellant and the
    police  the search of the front area of the car the appellant was driving when
    he was stopped.

[43]

The
    officer searched the car without a warrant. A warrantless search is presumed to
    be unreasonable; however, it may be justified at common law if it is a search
    incident to arrest.

[44]

A
    search incident to arrest is only valid if it is conducted for a legitimate purpose. 
    The three main purposes of a search incident to arrest are to ensure the safety
    of the police and the public, to protect evidence from destruction and to
    discover evidence that may be used at trial:
R. v. Caslake
, [1998] 1
    S.C.R. 51, at para. 19.  In this case, Constable Dowling testified that his
    reason for searching the vehicle was for safety reasons.

[45]

The
    appellant submits that Constable Dowlings testimony that the search was for
    the purpose of officer safety is illogical given that when the officer decided
    to conduct the safety search, the appellant was confined in the back of a police
    cruiser.  The safety of the officers could not possibly be in jeopardy.  He
    argues that the trial judge therefore erred in accepting Constable Dowlings
    evidence that he decided to search the car for safety reasons.  The appellant
    argues that the search incident to arrest was not carried out for a valid
    purpose and that the search was unreasonable.

[46]

Again,
    I would not give effect to this argument.

[47]

The
    route leading to the trial judges conclusion that the search was for the valid
    objective of officer safety was as follows. The trial judge accepted Constable
    Dowlings testimony that he was considering releasing the appellant.  I note
    that the trial judge turned his mind to whether the officer was in a position
    to release the appellant (effectively into a continuing breach of the
    recognizance) and concluded he was.  The trial judge then held that the prospect
    of allowing the appellant back into the car gave rise to a concern over officer
    safety based on the possibility that there may be weapons in the car proximate
    to the drivers seat.  This concern was valid in the light of the appellants
    criminal antecedents and the disturbing behaviour he had exhibited in the
    course of the stop.

[48]

On
    this record, I see no reason to interfere with the trial judges finding that
    the search of the front of the car was reasonable based on a valid objective 
    officer safety.

The Arrest for Possession of
    Marihuana

[49]

At
    trial and before this court, the appellants challenge of the validity of his
    arrest for possession is limited to his position that the trial judge erred in
    finding that Constable Dowling smelled marihuana in the course of the safety
    search of the front of the car.

[50]

I
    would not give effect to this argument.  In relation to the officers ability
    to smell the raw marihuana in the car, the trial judge was entitled to reject
    Dr. Dotys opinion and to accept Constable Dowlings testimony.

[51]

The
    trial judge carefully reviewed Dr. Dotys evidence and explained why he did not
    accept it.  First, no science was identified to support Dr. Dotys evidence about
    the strength of the smell of the marihuana that was seized in this case. He
    discounted the value of Dr. Dotys personal experience smelling the drugs some
    19 months after it was seized from the appellant.  The trial judge reasoned
    that the passage of time diminished the weight that could be attributed to Dr.
    Dotys observations.  Finally, the trial judge found himself unable to rely on
    the simulated test using mugwort as there was no objective baseline to lend
    credibility to the experiment.

[52]

I
    would not interfere.

[53]

This
    takes me to the trial judges acceptance of the evidence of the three police
    officers, particularly that of Constable Dowling, about their being able to
    smell the marihuana.

[54]

The
    appellant raises an argument previously considered by this court regarding the
    precarious reliability of smell evidence given that the sense of smell is
    highly subjective and largely incapable of objective verification:
R. v. Polashek
(1999), 45 O.R. (3d) 434 (C.A.).

[55]

While
    this court has cautioned against placing undue reliance upon evidence of smell,
    it has also recently confirmed that there is no legal barrier to the use of
    such evidence:
R. v. Morris
, 2013 ONCA 223, 305 O.A.C. 47, at para. 8;
    see also
R. v. Hoang
, 2013 ONCA 430, [2013] O.J. No. 2922, at para 5.

[56]

In
Polashek
, Rosenberg J.A. expresses concern about basing an arrest
    solely on the presence of odour.  However, as in
Polashek
, here Constable
    Dowling did not make his arrest solely on that basis.  This officer, who gave
    evidence about his considerable experience in occurrences involving raw marihuana,
    testified that his decision to arrest the appellant for possession of marihuana
    was based not only on the smell of raw marihuana in the car but also on his finding
    the cash and the second cell phone and his observations about the appellants misconduct
    during the course of his interaction with the police.

[57]

It
    was open to the trial judge to accept Constable Dowlings evidence that as he
    entered the car for the safety search, he noted a powerful smell of raw
    marihuana. I am not persuaded that, on this record, there is a basis to
    interfere.

The Search of the Car Incident to
    the Arrest for Possession of Marihuana

[58]

Once
    the trial judge held, correctly in my view, that the arrest for possession of
    marihuana was valid, Constable Dowling was entitled to search the rest of the
    car, including the trunk, to obtain further evidence of the offence:
Caslake
,
    at para. 19.  As Officer Dowling carried out the search for the legitimate
    purpose of discovering evidence connected to the arrest for possession, it was a
    lawful search incident to arrest.  I agree with the trial judges conclusion
    that the search of the trunk did not violate the appellants s. 8 rights.

Conclusion Regarding whether the
    Marihuana was Discovered in
Charter
-compliant Circumstances

[59]

In
    his careful, detailed reasons, the trial judge examined the
interaction
    between the appellant and the police from the time he was stopped for speeding
    to the time the drugs were discovered.  He applied correct legal principles to
    findings of fact that were supported by the record and concluded that the
    police stayed within their authority, having regard to the information lawfully
    obtained at each stage of their inquiry.

[60]

I
    see no reason to interfere with the trial judges conclusion that the marihuana
    was discovered in circumstances in which there was no breach of the appellants
Charter
rights.

(2)

Did the Trial Judge Err in his s. 24(2) Analysis?

[61]

In
    the circumstances, I see no need to address the trial judges s. 24(2)
    analysis.

DISPOSITION

[62]

The appellants conviction appeal was limited to his argument that the
    trial judge erred in admitting the marihuana into evidence.  Given my
    conclusion that I would not give effect to this argument, I would dismiss the
    appeal.

Released: (MR) February 26, 2014

Gloria Epstein J.A.

I agree  M. Rosenberg J.A.

I agree  Paul Rouleau J.A.


